Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 1 of 10 PageID#
                                                                    FILEb 26 ,
                                                                                          iNOPENcounr '""h


                                                                                         DEC i ! 2018

                                                                                    CLERK, U.S. DISTRICT COURT
                           IN THE UNITED STATES DISTRICT COURT                             NORFOLK. VA
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

  UNITED STATES OF AMERICA                         )
                                                   )
                 V.                                ) Criminal Case No.2:18crl63
                                                   )
  STEVEN ERIC KREMER,                              )
                                                   )
                         Defendant.                )

                                      STATEMENT OF FACTS


         By signing below,the parties stipulate that the allegations in the Criminal Information and

  the following facts are true and correct, and that had the matter gone to trial the United States

  would have proven them beyond a reasonable doubt, by competent and admissible evidence.

                                       Background Information


         At all times relevant to the charge outlined in the Criminal Information:

         1.      STEVEN ERIC KREMER,the defendant, was employed as the Chiefofthe Range

 and Mission Management Office(RMMO),Suborbital and Special Orbital Projects Directorate at

 the National Aeronautics and Space Administration(NASA)Wallops Flight Facility(WFF).

  WFF is located on Wallops Island, Virginia, which is within the Eastern District of Virginia.

 KREMER's position as the Chief ofthe RMMO was a civilian GS-15 level position.

         2.      The RMMO was responsible for administering the Range Operations Contract

 (ROC)-a cost-plus-award fee multi-year contract intended to provide full-scope program

 management range services, including operations and maintenance and support services at launch

 and test facilities and launch control centers. The ROC is valued at approximately $191,000,000

 and is comprised entirely of federal funds. Prior to assuming his position as the Chief ofthe

 RMMO,KREMER was employed as the Deputy Chief ofthe RMMO and the Contracting

                                                   I




                                                                                                         I
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 2 of 10 PageID# 27




  Officer's Representative for the ROC.

         3.      Contracting Firm #1 (Firm #1)is an aerospace engineering services company

  located in Columbia, Maryland,that delivers space and ground range services and base facility

  services to the Department ofDefense, NASA,and civil customers. Firm #1 holds several

  contracts for operation and maintenance efforts at the WFF,and was the prime contractor for the

  ROC.


         4.     Sub-contracting Firm #2(Firm #2)is a privately-held small business located in

  Annapolis, Maryland, that provides commercial furniture and interior design services to local,

  state, and federal government agencies. Firm #2 performed interior design and office furnishing

  services and equipment at the WFF through the operation and maintenance contracts held by Firm

 #1, including under the ROC. SC was employed by Firm #2 and was the primary point ofcontact

  between Firm #2 and WFF staff.

         A.     KREMER's Use of SC's Beach House and Work Directed to SC and Firm #2.

         5.     From in or about 2008,and continuing until in or around July 2015, in the Eastern

 District of Virginia and elsewhere, the defendant, STEVEN ERIC KREMER,as a public official,

 otherwise than as provided by law for the proper discharge of official duty, directly or indirectly

 demanded,sought, received, accepted, and agreed to accept or receive anything of value from SC

 personally for and because ofany official act performed and to be performed by him, that is,

 facilitating the use ofSC and Firm #2 to supply interior design services and office furniture for

 WFF.


         6.     SC owns a beach house in Cape Charles, Virginia. For a one week period during

 each ofthe summers between 2008 and 2015, SC provided KREMER the free use ofthis vacation

 home. During that same timeframe, KREMER facilitated the award of interior design and
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 3 of 10 PageID# 28




  furnishing projects for SC and Firm #2 to complete for WPP.

          7.       For example,from on or about July 10,2009,through July 15,2009,SC provided

  KREMERthe free use of her beach house, valued in the amount $1,915.00.

          8.       On Tuesday, July 14, 2009, while staying at SC's vacation home,KREMER sent

  SC an email noting that "after this week,I'm going to be searching for rooms even those that no

  one uses at Wallops and put new furniture in them. I owe u big time. This has been so super."

          9.       On Tuesday, August 18, 2009, KREMER sent SC an email regarding another

  interior design project for SC and Firm #2. Specifically, KREMER noted that he had found SC a

 "New customer," and that this new project would require the installation of"consoles and chairs

 and perhaps other things." The next day, SC sent a responsive email, which concluded "I'm

 going to have to pay you finders fees!"

          10.      From on or about July 10,2010,through July 17,2010,SC provided KREMER the

 free use her vacation home, valued in the amount $2,450.00.

          11.      On Thursday,June 23,2011,KREMER sent SC an email regarding another interior

 design project for SC and Firm #2. Titled "Anotherjob," KREMER directed SC to go to a

 particular office that two WFF employees shared and "Set them up for anything they want. Wait

 till u see it."


          12.      On Wednesday, July 20, 2011,KREMER sent SC an email regarding another

 interior design project for SC and Firm #2. Under the subject"More Work," KREMER stated

 "Got anotherjob for you," then directed SC to a particular part of WFF that would need "offices

 and 'lab' space."

          13.      From on or about August 14, 2011,through August 21,2011,SC provided

 KREMER the free use ofthe beach house, valued in the amount $2,450.00.

                                                3
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 4 of 10 PageID# 29




         14.     On Wednesday, March 21,2012, KREMER sent SC an email regarding another

  interior design project for SC and Firm #2. KREMER stated "I am trying to get a huge Job for you

  and we can talk about it when you get here. It will take some competitive pricing though but I

  have confidence in you." SC responded "Yeah! thanks for thinking of me."

         15.    On Saturday, April 28, 2012, KREMER sent SC an email regarding both another

  interior design project for SC and Firm #2, as well as requesting another week at SC's beach

  house. Specifically, KREMER wrote:

                "Can 1 book a week like last year? I will give you some days this
                week if that is OK.

                Also,I want to make sure we coordinate for the new Launch Control
                Center. I have asked for $1.5M in outfitting costs for IT stuff and
                furniture. I think in a few months, once the floor plans are done, 1
                will want to sit down with you and go over possibilities. This one
                will be big for you but I'm sure you can handle it.

                THANK YOU so much again. Your customer service is
                unmatched not to mention the summer fun you offer. LOL."

         16.    From on or about August 12,2012, through August 19,2012,SC provided

 KREMER the free use of her vacation home, valued in the amount $2,450.00.

         17.    On Thursday, April 4,2013, KREMER sent SC an email regarding another interior

 design project for SC and Firm #2. Under the subject"More work," KREMER stated "Have

 some more offices on the island in [a particular WFF building] I need you to make better." SC

 responded "Yay!"

         18.    From on or about August 10,2013, through August 17,2013,SC provided

 KREMER the free use ofa vacation home located in Cape Charles, Virginia, valued in the amount

 $2,450.00.
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 5 of 10 PageID# 30




         19.     On Wednesday, March 5,2014, KREMER sent SC an email regarding another

  office furnishing project for SC and Firm #2. Kremer stated "Go ahead and work this please.
  Trying to get you as much work as possible..." That same day,SC responded "And I appreciate

  that! I just don't want to cause any waves for anyone."

         20.     From on or about July 6, 2014,through July 12,2014,SC provided KREMER the

  free use ofa vacation home located in Cape Charles, Virginia, valued in the amount $2,100.00.

         21.    From on or about July 12,2015,through July 18,2015,SC provided KREMER the

  free use ofa vacation home located in Cape Charles, Virginia, valued in the amount $2,450.00.

         22.    The approximate value of SC's vacation home for each of KREMER's week-long

  stays between 2008 and 2015 totaled $17,820.00.

         23.    From in or about October 2010, through in or about January 2016, Firm #1 paid

 Firm #2 for decoration, design, and furniture subcontracting work at the WFF performed under the

 Firm #2 subcontract with Firm #1 and, in turn, SC received commission payments from Firm #2

 for work for the WFF.

         B.     KREMER and SC's Conspiracv to Purchase Personalized Art for KREMER's
                Home Using ROC Funds.


         24.    Beginning in October 2011,KREMER asked SC to procure a piece ofpersonalized

 art. SC agreed and obtained an estimate for the costs of production for the piece.

        25.     KREMER directed SC to bill this piece of art to the ROC, but to conceal the true

 nature ofthe purchase. On Friday, October 21,2011,KREMER sent an email to SC directing:

 "Don't state that on the quote please. We need to call it something else." SC responded "I did

 not; listed it as a whiteboard. Not my first time at the rodeo!" The next day, KREMER sent SC

 an email noting that it would "look suspicious" to deliver the piece of art at the same time as
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 6 of 10 PageID# 31




  legitimately-purchased goods. He then joked "We can work that out in a dark alley in DC.

  Haha."


           26.   In or about mid-December 2011,SC delivered the personalized artwork to

  KREMER,along with other interior design supplies for KREMER's personal use.

           27.   On December 15,2011, SC caused Firm #2 to submit an invoice for $1,000.00 for

 two whiteboards to Firm #1,to be billed to the ROC. By Purchase Order PO-0000929, this

 invoice was approved and,on January 31,2012,Firm #1 received $1,000.00 ofROC funds for this

  purchase. Firm #1 transmitted these funds to Firm #2.

           C.    KREMER's Use of ROC Funds to Purchase of Gift Cards for His Personal Use.

         28.     Beginning in or about 2012, in the Eastern District of Virginia and elsewhere,the

 defendant, STEVEN ERIC KREMER,knowingly did steal and purloin something ofvalue to the

  United States, to wit, ROC funds, with a value of greater than $1,000.00.

         29.     In his capacity as Chiefofthe RMMO and the Contracting Officer's Representative

 for the ROC,KREMER used "Project 100 RMMO Strategic Planning and Services"(Project 100)

 -a mechanism for allowing approval ofprojects and subsequent purchases that did not include the

 Contracting Officer in the approval chain. This allowed purchases to be made that were outside

 the scope ofthe ROC and without following the standard NASA procurement process. By

 charging purchases to Project 100 with ambiguous descriptions, KREMER was able to avoid

 scrutiny from NASA staff overseeing the ROC.

         30.     In November 2012, KREMER sent an e-mail to certain employees of Firm #1 in

 which KREMER requested Amazon gift cards be purchased on his behalf which he would

 purportedly use to purchase electronic reference books via Amazon.com for himself and other

 United States Government(USG)employees working at the WFF.

                                                 6
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 7 of 10 PageID# 32




         31.     KREMER directed that these gift cards be procured from funds within Firm ^I's

  ROC at WFF-specifically directing that they be billed to Project 100. KREMER informed these

  employees of Firm #1 that he was unable to purchase necessary electronic reference books for his

  staff with his USG credit card.

         32.     During the course ofthe WFF contract with Firm #1,KREMER made numerous

  requests that Firm #1 provide him with Amazon gift cards charged to Project 100. These gift

  cards were then, in fact, routinely procured for KREMER and hand-delivered to him at his office

 located within the WFF. In total,$7,000 in Amazon gift cards were procured for KREMER using

 ROC funds.


         33.     KREMER next purchased items of value for his personal use with the Amazon gift

 cards and had these items shipped to his residence located in Snow Hill, Maryland. None ofthe

 items of value purchased by KREMER with the Amazon gift cards related to work efforts

 conducted at the WFF. The items of value purchased by KREMER with the Amazon gift cards

 included, but were not limited to, beauty and skincare products, luggage, apparel and footwear,

 sporting equipment,cell phone accessories, and kitchen appliances.

         D.      KREMER's Use of ROC Funds to Purchase Promotional Items

         34.     From approximately December 2013 through March 2015, KREMER directed the

 purchase of various promotional items to be given to extracurricular organizations involving a

 member of KREMER's family and an associate of Kremer's at WFF. Most, if not all, these

 promotional items were charged to Project 100 and, as such,the funds for these materials came

 directly from the ROC. These items were not approved ROC educational or outreach

 expenditures.
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 8 of 10 PageID# 33




         35.     In total, approximately $11,500.00 ofROC funds were used to purchase

  promotional items for these organizations.

         E.      Extracurricular Club Donations

         36.     Sub-contracting Firm #3(Firm #3)is a company with whom Firm #1 subcontracted

  for range safety and other services at WFF. Beginning in approximately December 2013,

  KREMER sought the assistance ofFirm #1 and Firm #3 in securing funds to help extracurricular

  organizations involving a member ofKREMER's family and an associate ofKremer's at WFF.

  In turn, Firm #3 disbursed funds to these organizations.

         37.     Specifically, between December 2013 and April 2016,two extracurricular

  organizations involving KREMER's family member and an associate ofKremer's at WFF

  received a total of $32,000 in donations from Firm #3.
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 9 of 10 PageID# 34




                                          CONCLUSION


         38.     The acts taken by the defendant, STEVEN ERIC KREMER,in furtherance of the

 offense charged in this case, including the acts described above, were done willfully and

 knowingly with the specific intent to violate the law. The defendant acknowledges that the

 foregoing statement offacts does not describe all ofthe defendant's conduct relating to the offense

 charged in this case nor does it identify all of the persons with whom the defendant may have

 engaged in illegal activities.

                                              Respectfully Submitted,

                                              G.ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY



                                       By:
                                              V. Kathleen Dougherty0
                                              Stephen W.Haynie
                                              Attorneys for the United States
                                              United States Attorney's Office
                                              101 West Main Street, Suite 8000
                                              Norfolk, VA 23510
                                              Office-(757)441-6331
                                              Fax -(757)441-6689
                                              Email - steve.havnie@.usdoi.eov
                                              v.kathleen.doughertv@,usdoi.gov
Case 2:18-cr-00163-HCM-DEM Document 8 Filed 12/11/18 Page 10 of 10 PageID# 35




   United States v. Steven Eric Kremer, 2:18crl63

  Defendant's Signature: After consulting with my attorney and pursuant to the plea agreement

  entered into this day between myself,the United States and my attorney, 1 hereby stipulate that the

  above Statement ofFacts is true and accurate, and that had the matter proceeded to trial, the United

  States would have proved the same beyond a reasonable doubt.




                                               STEVEN ERIC KREMER
                                               Defendant



  Defense Counsel's Signature: I am the attorney for defendant. I have carefully reviewed the

  above Statement of Facts with him. To the best of my knowledge, his decision to stipulate to

  these facts is an informed and voluntary one.




                                               Lawrence H. Woodward, Jr.
                                               Counsel for Defendant




                                                  10




                                                                                                         7^
